DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed foreign application CN201710444571.1 filed 6/13/2017 is acknowledged. However, should a reference be applied that intervenes the filing date of the present application and foreign application filing date, a certified English translation of the prior filed foreign application will be required pursuant to 35 U.S.C. 119(b) to assess support of the benefit claim.	
Appropriate correction is required.
Claim Objections
Claims 6, 8, 14, 18,  and dependents thereof, are objected to because of the following informalities: 
Claim 6 recites “saving same” and “storing same” in step S101 and S110, which should read “saving the registration information” and “storing the updated data” for clarity. 
Claims 8, 14, and 18 recite “this discussion” which should read “the discussion” for consistency. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input device”, “an output device”, “an identity verification unit”, “an allocation unit” in claim 1, “a language conversation unit” in claims 1, 6, 11, and 12, and “a language (ability) testing unit” in claims 2, 6, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the algorithm utilized by the “verification unit” to verify the identity of each client. Examples in the specification are detailed on page 4 and 16, however a description of the structure of the verification unit and the algorithm used thereby to perform the claimed function is not provided in the specification. Note also the interpretation under §112(f). To remedy such issue, examiner suggests narrowing the scope of the claim to remove this limitation, pointing to the paragraphs of the specification which disclose the needed structure and algorithm, or otherwise providing that the inventor was in possession in of this limitation in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 1 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the structure of the “allocation unit”. Examples in the specification are detailed on page 5 and 16, however a description of the structure of the allocation unit is not provided in the specification. Note also the interpretation under §112(f). To remedy such issue, examiner suggests narrowing the scope of the claim to remove this limitation, pointing to the paragraphs of the specification which disclose the needed structure, or otherwise providing that the inventor was in possession in of this limitation in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 6, 11, 12, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient .
Claims 2, 6, 11, 12, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the structure and algorithm of the “language testing unit” to perform a language ability test. Examples in the specification are detailed on page 4 and 16, however a description of the structure and algorithm of the allocation unit is not provided in the specification. Note also the interpretation under §112(f). To remedy such issue, examiner suggests narrowing the scope of the claim to remove this limitation, pointing to the paragraphs of the specification which disclose the needed structure, or otherwise providing that the inventor was in possession in of this limitation in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 10, 11, 12, 14-16, 18-20, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 












Claim 1, recites the limitation "the mother tongue of at least one first client user" (emphasis added) in line 7.  There is insufficient antecedent basis for this limitation in the claim. See further issues in the third paragraph.
Claim 1, recites the limitation "the mother tongue of at said at least one second client user" (emphasis added) in line 8.  There is insufficient antecedent basis for this limitation in the claim. See further issues in the third paragraph.
Claim 1, recites the limitation "is the target learning language of said at least one first client user" (emphasis added) in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "transmits the mother tongue to said second client user" (emphasis added) in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is currently unclear as to whether the reference is being made to the mother tongue of the first or second user. Accordingly, the Examiner is unable to determine the meets and bounds of the claim. For the purposes of examination, it is interpreted that the mother tongue of the first user is being transmitted. Similar issues exist with the limitation “transmits the mother tongue to said first client user” in the final line of the third paragraph. This limitation is interpreted to reference the mother tongue of the second user.
Claim 1, recite the limitation "the languages" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recite the limitation "said group" in the final line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "the mother tongue C" in step S104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "the
Claim 6, 11, and 12, recite the limitation "the mother tongue E" in step S104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "the mother tongue E" in step S104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "the languages” in step S105.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "said group” and “the corresponding group” in step S105.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, 11, and 12, recite the limitation "the respective target learning languages” in step S106.  There is insufficient antecedent basis for this limitation in the claim. The phrase should read “their respective target learning languages” for consistency.
Claim 6, 11, and 12, recite the limitation "the other party” twice in step S106.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6, 11, and 12, recite the limitation "the two parties” in step S107-8.  There is insufficient antecedent basis for this limitation in the claim. See similar issues for claim 8, 14, and 18.
Claims 10, 16, and 20, recite the limitation "the expressions”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 15, 19, recite the limitation "etc.” which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The claim limitations “an identity verification unit”, “an allocation unit” in claim 1, “a language conversation unit” in claims 1, 6, 11, and 12, and “a language (ability) testing unit” in claims 2, 6, 11, and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See the rejections under §112(a) above, wherein the structure for the particular units and their corresponding algorithms for performing the claimed functions is absent from the disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 and dependents thereof are rejected because the claim recites both statutory and non-statutory subject matter. The claim recites “a computer storage medium” absent any non-transitory 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 6, 11, and 12 recite an abstract idea of a teacher and peers providing mutual administrated foreign language teaching support which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a network-based online interactive language learning method, comprising the following steps: 
Step S 101: when receiving a registration request from a user, prompting the user to fill in registration information, and saving same to a learner information database of a server host wherein students fill out information regarding their own language experience and demographics for storage in an administrator’s records; 
Step S 102: testing a target language learning ability of the user via a language ability testing unit, and recording a result wherein the student is given a MC test or verbal test to test their language abilities; 
Step S 103: grading the user according to the registration information in the learner information database and a result of the language ability test, and grouping users at the same level into corresponding groups of the same level wherein the student is graded based on their performance and the records stored in their profile, wherein the administrator groups students of similar language levels into groups; 
Step S 104: verifying the identity of each client user to meet an identity condition of user learning, i.e. in the same interaction group, the mother tongue C of at least one first user A is a target learning language of at least one second user B, the mother tongue E of said second user B is a target learning language of said first user A, and said first and second users A, B use the respective target learning languages E, C during communication wherein the administrator verifies each user in the group is who they say they are and that the users have complementary native and target languages;  Page 3 of 8Attorney No. 23000.018USN 
Step S 105: setting an interaction group discussion topic according to a user grouping level, and allocating a teacher having teaching credentials for the languages in said group at the same time to the corresponding group wherein the administrator sets a topic for discussion based on the student group level and provides a teacher or advanced student who is an expert in both languages; 
Step S 106: the first user A and the second user B alternatively using the respective target learning languages to propose their own points of view on the discussion topic, and in each interaction, a language conversion unit converting the point of view of one user, who is giving an expression, to the target learning language of the other party and sending same to the other party user wherein each student speaks in their target language on the topic to the teacher or another bilingual student who converts what they say into the target language as nearly as possible and provides this information to the other student; 
Step S 107: repeating step S106 until the discussion is fully conducted or until the discussion fails to continue due to expressed language deviations between the two parties wherein the conversation continues until it is concluded or the students are confused; 
Step S 108: the teacher commenting on the overall process of the interaction between the two parties in the discussion, and correcting problems in learning of the two parties wherein the teacher comments on the conversation and corrects problems noticed during the exchange;
Step S 109: after the teacher's commenting, performing a language ability test on each user, and grading the user according to the result of the language ability test, and then after grading, grouping users at the same level into corresponding groups of the same level wherein the ; and 
Step S 110: updating data of each user, and storing same in the learner information database wherein the administrator updates the records of each user in their files.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction between a teacher and complementary language speakers, and (2) the mental process taken to provide an interactive teaching interaction between complementary language speakers. That is, other than reciting a “network-based online” method, with a server host, client users, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a server host and client device and acting through a network to perform the claimed method steps. The server and client devices are both recited at a high-level of generality (e.g., a generic hosted computer providing information and receiving responses via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing foreign language teaching under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.

For example, claim 11, which has explicit, additional limitations when compared to claims 1 and 12, merely recites "a computer device, comprising a memory, a processor, and a computer program stored on the memory … when executed by the processor, can implement the steps" which is recited as pertaining to a generic purpose computer which operates via a client host interface as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications, Symantec, OIP Techs., Inc., v. Amazon.com, Inc. and BuySAFE. The claimed input and output devices in claims 1 and 4 and 5 are deemed conventional as applications lack of disclosure of such features relies upon the well-known and conventional nature of these devices for written description support under §112(a). The verification, grouping, and translation units are deemed conventional as based upon the disclosure provided by applicant which relies upon the well-known and conventional nature of these devices for written description support under §112(a). The storage and updating of information in a database is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice.  Furthermore, to the extent to which the application claims that the processor provides language tests to users via a display is generic as officially noted by the Examiner herein and per Bancorp Services v. Sun Life. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-5, 7-10, and 13-20 simply further exemplify aspects of the foreign language teaching management method and mental processes performed therein. Examiner takes official notice that performing actions upon logging in and logging into a system is conventional in the art with respect to claims 2 and 3, and similar actions would be performed in the human analog upon attendance being taken. The devices of claims 4 and 5 are deemed conventional based on the disclosure provided in the specification which relies upon the well-known nature of such features for support. Claims 7-10 and 13-20 similarly recite embodiments of the human analog and those feature noted conventional above.  These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding et al. (US Pub. 2016/0140244 A1) in view of Boyd et al. (US Pub. 2008/0243473 A1) and in further view of Masaoka (US Pub. 2007/0134640 A1).
In re Claim 1, Gerding et al. discloses: a network-based online interactive language learning system, comprising a server host and multiple clients, each of the clients transmitting data in real time to the server host via an input device and sending information from the server host to a user by virtue of an output device of each of the clients (at least at Figures 7-9, 15, and [0022]-[0037], wherein Gerding discloses a system for matching speakers of complementary native and target languages to engage in a conversational language exchange as summarized in [0023]. Wherein participants are matched with each other based upon preferences in Figure 11-14 and 2-6, and [0023], [0030]-[0037], including topic preferences, gender, age, and language proficiency level); and 
the server host being provided with a learner information database for storing user information, wherein the server host comprises an identity verification unit for verifying the identity of each client user to meet an identity condition of user learning, the mother tongue of at least one first client user is a target learning language of at least one second client user, the mother tongue of said at least one second client user is the target learning language of said at least one first client user, and said client users both use respective target learning languages during communication (at least at ¶ [0022]-[0023] and Figures 1-6, wherein user’s log into the system to verify their identity and are paired with other user’s having a native language which is the same as the user’s target language and vice versa. Wherein learner information is stored within the system memory databases as in [0077] and [0101]); 
the server host further comprises a language conversion unit, wherein the language conversion unit [may] convert[] a language used by said first client user during interaction into the mother tongue of said first client user, and transmit[] the mother tongue to said second client user via the server host, and said language conversion unit [may] convert[] a language used by said second client user during interaction into the mother tongue of said second client user, and transmit[] the mother tongue to said first client user via the server host (at least at Figure 8-9 and [0023] wherein users engage in calls with appropriately matched users where each user takes turns speaking in their target language. Wherein the text chatting feature in [0050], user’s may text each other during the conversation and the texting may be auto-translated into a language of each user’s choice. Wherein this language may be the user’s target language to aid the user in learning the target language, thereby converting messages received from the other user sent in the other user’s target language to the receiving user’s target language); 
said server host further comprises an allocation unit which performs grouping according to user mother tongue information and target languages desired to be learned provided by the learner information database, to group users whose mother tongues and target learning languages are the same and/or complementary into the same language learning group (at least at the matching process described in Figures 1-6 and [0023], [0025]-[0037], wherein the system provides other users for the user to select for a conversational grouping based on the user’s having complementary language abilities and interests); and 
[…];
Gerding et al. is arguably silent on the users selecting their target language for the translation functionality of received input, but Boyd et al. teaches: [a language learning system, comprising] the server host further comprises a language conversion unit, wherein the language conversion unit  convert a language used by said first client user during interaction into the mother tongue of said first client user, and transmit the mother tongue to said second client user via the server host (at least at ¶ [0018], [0024] and Figure 2 and 4, wherein the system is configured to receive audio or visual information from another user or external source in a native language, translate this data at a remote host into a target language that the user wants to learn, and output the translated audio/text to the user), and said language conversion unit  convert a language used by said second client user during interaction into the mother tongue of said second client user, and transmit the mother tongue to said first client user via the server host (at least at ¶ [0018], [0024] and Figure 2 and 4, wherein the system is configured to receive audio or visual information from another user or external source in a native language, translate this data at a 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to enable the server to translate received native audio/text into a user’s their target language, as taught by Boyd et al., for the purpose of enabling the user to continually practice and be exposed their target language during the bilingual communication for the benefit of increasing the cognitive demand required of the user during the learning experience and thus the pedagogic value of the system.
Gerding is also silent on, but Masaoka teaches: [a bilingual language learning system, comprising] said server host further comprises a teacher client which allocates a teacher having teaching credentials for the languages in said group to the corresponding group (at least at ¶ [0034]-[0035], wherein an instructor client device is provided with a teacher who is bilingual in both the target and native language, who provides commentary and corrections on user spoken and textual responses). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding to provide a teacher to supervise the conversational exchanges, as taught by Masaoka, for the purpose of providing commentary and corrections on the overall discussions and provide feedback on performances for the benefit of increasing the guidance given to participants and reducing the chances that language mistakes remain uncorrected. 
In re Claim 4, the previous combination of Gerding et al, Boyd et al., and Masaoka as applied to claim 1 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein said input device comprises a keyboard, a mouse, a handwriting pad, a microphone or a camera (at least at the microphone and camera of the client device required for voice communication in Figure 9 and [0036] and the keyboard needed for text communication).
In re Claim 5, the previous combination of Gerding et al, Boyd et al., and Masaoka as applied to claim 1 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein said output device comprises a display or a loudspeaker.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gerding et al., Boyd et al., and Masaoka as applied to claim 1 in view of Min (KR 2014-0066422 A).
In re Claim 2, the previous combination of Gerding et al, Boyd et al., and Masaoka as applied to claim 1 discloses the claimed invention as shown above. Gerding et al. is arguably silent on, but Min teaches: [a language learning conversational partner matching system, comprising]: wherein said server host further comprises a language testing unit and a course unit, the language testing unit performing a language ability test when a user first logs in and each time learning is completed, and grading the user according to a result of the language ability test; and the course unit storing teaching courses suited to users with different results (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language when they enter the system and engages with study partners at the same level based on the results of the evaluation. Wherein based on the user scoring a low score they are provided with course unit teaching material based upon their results and user’s scoring a high score are provided with the opportunity to tutor other users, thereby altering the teaching courses. Wherein after the learning is concluded the leaner is retested to determine their language ability. Wherein a user also explicitly logs into the system in Gerding et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time the user logs in or engages in a conversation and store teaching courses suited to users with different results, as taught by Min, for the purpose of enabling the user’s learning level to be continually evaluated for the benefit of pairing the user with user’s at a similar learning level or providing them with appropriate learning content for the benefit of improving the matching of conversational discussion partners and providing learning content which will most improve their language understanding.
In re Claim 3, the previous combination of Gerding et al, Boyd et al., and Masaoka as applied to claim 1 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein the allocation unit allocates users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group […] (at least at ¶ [0023], [0037], 
Gerding et al. is arguably silent on the language ability being determined by a test, but Min teaches: [a language learning conversational partner matching system, comprising]: wherein the allocation unit allocates users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group according to the result of the language ability test (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language when they enter the system pairs the user’s with available partners with the same language ability  Wherein a user also explicitly logs into the system in Gerding et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time to assess the user’s language ability for partner pairing, as taught by Min, for the purpose of enabling non-biased evaluation of the user’s learning level for the benefit improving the matching of conversational discussion partners.
Claims 6, 7, 8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerding et al. (US Pub. 2016/0140244 A1) in view of Boyd et al. (US Pub. 2008/0243473 A1) and in further view of Masaoka (US Pub. 2007/0134640 A1) and Min (KR 2014-0066422 A).
In re Claim 6, Gerding et al. discloses: a network-based online interactive language learning method (at least at Figures 7-9, 15, and [0022]-[0037], wherein Gerding discloses a system for matching speakers of complementary native and target languages to engage in a conversational language exchange as summarized in [0023]. Wherein participants are matched with each other based upon preferences in Figure 11-14 and 2-6, and [0023], [0030]-[0037], including topic preferences, gender, age, and language proficiency level), comprising the following steps: 
Step S 101: when receiving a registration request from a user, prompting the user to fill in registration information, and saving same to a learner information database of a server host (at least at Figures 1-5, wherein the user signs up for the system in [0025] and fills in profile information and the data is saved to the server in Figure 15, [0101]); 
Step S 102: [entering] a target language learning ability of the user […], and recording a result (at least at [0025], wherein the skill level of the user in the target language is input); 
Step S 103: grading the user according to the registration information in the learner information database and a result of the language ability test, and grouping users at the same level into corresponding groups of the same level (at least at [0023] [0025]-[0037], wherein the skill level information is stored with respect to the user profile information and the user is matched with conversational partners of the same language level); 
Step S 104: verifying the identity of each client user to meet an identity condition of user learning, i.e. in the same interaction group, the mother tongue C of at least one first user A is a target learning language of at least one second user B, the mother tongue E of said second user B is a target learning language of said first user A, and said first and second users A, B use the respective target learning languages E, C during communication (at least at [0023], and [0025], wherein the user logs into the platform to verify their identity and wherein a user must be logged in to be matched and participate in matched calls/conversations, wherein they are matched with another user having native/target languages which are complementary to the user); Page 3 of 8Attorney No. 23000.018USN 
Step S 105: setting an interaction group discussion topic according to a user grouping […], and […] (at least at Figure 7, wherein a discussion topic is selected for the conversational group); 
Step S 106: the first user A and the second user B alternatively using the respective target learning languages to propose their own points of view on the discussion topic, and in each interaction, a language conversion unit converting the point of view of one user, who is giving an expression, to [a] target learning language of the other party and sending same to the other party user (at least at Figure 8-9 and [0023] wherein users engage in calls with appropriately matched users where each user takes turns speaking in their target language. Wherein the text chatting feature in [0050], user’s may text each other during the conversation and the texting may be auto-translated into a language of each user’s choice. Wherein this language may be the user’s target language to aid the user in learning the target language, thereby converting messages received from the other user sent in the other user’s target language to the receiving user’s target language); 
Step S 107: repeating step S106 until the discussion is fully conducted (at least at ¶ [0023], wherein the parties continue speaking until their conversation is finished); […];
Gerding et al. is arguably silent on the users selecting their target language for the translation functionality of received input, but Boyd et al. teaches: [a language learning system, comprising] a language conversion unit converting the point of view of one user, who is giving an expression, to [a] target learning language of the other party and sending same to the other party user (at least at ¶ [0018], [0024] and Figure 2 and 4, wherein the system is configured to receive audio or visual information from another user or external source in a native language, translate this data at a remote host into a target language that the user wants to learn, and output the translated audio/text to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to enable the server to translate received native audio/text into a user’s their target language, as taught by Boyd et al., for the purpose of enabling the user to continually practice and be exposed their target language during the bilingual communication for the benefit of increasing the cognitive demand required of the user during the learning experience and thus the pedagogic value of the system.
Gerding is also silent on, but Masaoka teaches: [a bilingual language learning system, comprising] Step S 105 […] allocating a teacher having teaching credentials for the languages in said group at the same time to the corresponding group; Step S 108: the teacher commenting on the overall process of the interaction between the two parties in the discussion, and correcting problems in learning of the two parties (at least at ¶ [0034]-[0035], wherein an instructor client device is provided with a teacher who is bilingual in both the target and native language, who provides commentary and corrections on user spoken and textual responses. Wherein the instructor is provided when the group is created. See also [0082], among others). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding to provide a teacher to supervise the conversational exchanges, as taught by Masaoka, for the purpose of providing commentary and corrections on the overall discussions and provide feedback on performances for the 
Gerding et al. is arguably silent on the language ability being determined by a test, setting discussion topics based on learning level, and re-testing the user’s language level after the conversation is complete, but Min teaches: [a language learning conversational partner matching system, comprising]: testing a target language learning ability of the user via a language ability testing unit, and recording a result; grading the user according to the registration information in the learner information database and a result of the language ability test, and grouping users at the same level into corresponding groups of the same level (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language by taking a test when they enter the system and pairs the user’s with available partners with the same language ability. Wherein the level data is stored within the user’s profile on page 4); Step S 105: setting an interaction group discussion topic according to a user grouping level (at least at page 5, wherein particular topics are given to user’s with the intermediate level of language learning, as compared with other groups); Step S 109: after [the exchange is complete], performing a language ability test on each user, and grading the user according to the result of the language ability test, and then after grading, grouping users at the same level into corresponding groups of the same level; and Step S 110: updating data of each user, and storing same in the learner information database(at least at the abstract and page 7, wherein the system re-evaluates the user’s learner level after the conversational exchange and stores this data within the learning database on page 5).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time to assess the user’s language ability for partner pairing, as taught by Min, for the purpose of enabling non-biased evaluation of the user’s learning level for the benefit improving the matching of conversational discussion partners which update as the user progresses through the learning system. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide discussion topics based on the user’s grouping level, as taught by Min, for the purpose of enabling 
In re Claim 7, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein after step S 103, the method further comprises step S1031: performing grouping according to user mother tongue information and target languages desired to be learned provided by the learner information database, to group users whose mother tongues and target learning languages are the same and/or complementary into the same language learning group (at least at the matching process described in Figures 1-6 and [0023], [0025]-[0037], wherein the system provides other users for the user to select for a conversational grouping based on the user’s having complementary language abilities and interests and complementary native/target languages), and allocating users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group […] (at least at ¶ [0023], [0037], and Figure 6, wherein users are matched with users who are at the same language level and are also logged into the system). 
Gerding et al. is arguably silent on the language ability being determined by a test, but Min teaches: [a language learning conversational partner matching system, comprising]: wherein the allocation unit allocates users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group according to the result of the language ability test (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language when they enter the system pairs the user’s with available partners with the same language ability  Wherein a user also explicitly logs into the system in Gerding et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time to assess the user’s language ability for partner pairing, as taught by Min
In re Claim 8, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein in step S 108, if the discussion has been fully conducted in step S 107, concluding this discussion (at least at [0023], wherein the discussion is finished when the discussion ends); and if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least wherein this limitation fails to receive patentable weight under MPEP §2114(II) as this condition is not met in the reference).
Additionally, or alternatively, Gerding et al. is arguably silent on, but Masaoka teaches: if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least at ¶ [0034]-[0035], wherein an instructor client device is provided with a teacher who is bilingual in both the target and native language, who provides commentary and corrections on user spoken and textual responses during the exchange. See also [0082], among others). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding to have a teacher provide correctional comments to participants during the conversation is a language deviation is expressed, as taught by Masaoka, for the purpose of providing corrections in order to keep the exchange flowing for the benefit of reducing the chances that discussions end prematurely and increasing the pedagogic gains from conversations. 
In re Claim 10, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of all the expressions of each interaction for each user are recorded for reference by the teacher in a next interaction were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gerding et al. by incorporating recording 2. 
In re Claim 11, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. further discloses: a computer device, comprising a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the program, when executed by the processor, can implement the steps of the method of claim 6 (at least at Figure 15 wherein the server implements the method cited above with respect to claim 6).
In re Claim 12, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. further discloses: a computer storage medium, storing a program which can be executed by a computer, wherein the program, when executed, can implement the steps of the method of claim (at least at Figure 15 wherein the server implements the method cited above with respect to claim 6).
In re Claim 13, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 11 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein after step S 103, the method further comprises step S1031: performing grouping according to user mother tongue information and target languages desired to be learned provided by the learner information database, to group users whose mother tongues and target learning languages are the same and/or complementary into the same language learning group (at least at the matching process described in Figures 1-6 and [0023], [0025]-[0037], wherein the system provides other users for the user to select for a conversational grouping based on the user’s having complementary language abilities and interests and complementary native/target languages), and allocating users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group […] (at least at ¶ [0023], [0037], and Figure 6, wherein users are matched with users who are at the same language level and are also logged into the system). 
Gerding et al. is arguably silent on the language ability being determined by a test, but Min teaches: [a language learning conversational partner matching system, comprising]: wherein the allocation unit allocates users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group according to the result of the language ability test (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language when they enter the system pairs the user’s with available partners with the same language ability  Wherein a user also explicitly logs into the system in Gerding et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time to assess the user’s language ability for partner pairing, as taught by Min, for the purpose of enabling non-biased evaluation of the user’s learning level for the benefit improving the matching of conversational discussion partners.
In re Claim 14, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 11 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein in step S 108, if the discussion has been fully conducted in step S 107, concluding this discussion (at least at [0023], wherein the discussion is finished when the discussion ends); and if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least wherein this limitation fails to receive patentable weight under MPEP §2114(II) as this condition is not met in the reference).
Additionally, or alternatively, Gerding et al. is arguably silent on, but Masaoka teaches: if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least at ¶ [0034]-[0035], wherein an instructor client device is provided with a teacher who is bilingual in both the target and native language, who provides commentary and corrections on user spoken and textual responses during the exchange. See also [0082], among others). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding to have a teacher provide correctional comments to participants during the conversation is a language deviation is expressed, as taught by Masaoka, for the purpose of providing corrections in order to keep the exchange 
In re Claim 16, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 11 discloses the claimed invention as shown above. Gerding et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of all the expressions of each interaction for each user are recorded for reference by the teacher in a next interaction were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gerding et al. by incorporating recording interactions for teacher reference, to obtain predictable results of enabling teachers to review the contents of previously recorded conversations for later scrutiny3. 
In re Claim 17, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 12 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein after step S 103, the method further comprises step S1031: performing grouping according to user mother tongue information and target languages desired to be learned provided by the learner information database, to group users whose mother tongues and target learning languages are the same and/or complementary into the same language learning group (at least at the matching process described in Figures 1-6 and [0023], [0025]-[0037], wherein the system provides other users for the user to select for a conversational grouping based on the user’s having complementary language abilities and interests and complementary native/target languages), and allocating users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group […] (at least at ¶ [0023], [0037], and Figure 6, wherein users are matched with users who are at the same language level and are also logged into the system). 
Gerding et al. is arguably silent on the language ability being determined by a test, but Min teaches: [a language learning conversational partner matching system, comprising]: wherein the allocation unit allocates users in the same language learning group who are logged in at the same time and have the same language ability level to the same interaction group according to the result of the language ability test (at least at the abstract and page 2 and 7, wherein the system evaluates a user’s skill in a language when they enter the system pairs the user’s with available partners with the same language ability  Wherein a user also explicitly logs into the system in Gerding et al.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to provide language test each time to assess the user’s language ability for partner pairing, as taught by Min, for the purpose of enabling non-biased evaluation of the user’s learning level for the benefit improving the matching of conversational discussion partners.
In re Claim 18, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 12 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein in step S 108, if the discussion has been fully conducted in step S 107, concluding this discussion (at least at [0023], wherein the discussion is finished when the discussion ends); and if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least wherein this limitation fails to receive patentable weight under MPEP §2114(II) as this condition is not met in the reference).
Additionally, or alternatively, Gerding et al. is arguably silent on, but Masaoka teaches: if the discussion fails to continue due to expressed language deviations between the two parties in step S 107, after the teacher's commenting, continuing with the discussion, until the discussion is fully conducted, and then concluding this discussion (at least at ¶ [0034]-[0035], wherein an instructor client device is provided with a teacher who is bilingual in both the target and native language, who provides commentary and corrections on user spoken and textual responses during the exchange. See also [0082], among others). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding to have a teacher provide correctional comments to participants during the conversation is a language deviation is expressed, as taught by Masaoka
In re Claim 20, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 12 discloses the claimed invention as shown above. Gerding et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of all the expressions of each interaction for each user are recorded for reference by the teacher in a next interaction were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gerding et al. by incorporating recording interactions for teacher reference, to obtain predictable results of enabling teachers to review the contents of previously recorded conversations for later scrutiny4. 
Claims 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gerding et al., Boyd et al., Masaoka, and Min as applied to claims 6, 11, and 12, respectively, in view of Wen et al. (US Pub. 2003/0186208 A1)
In re Claim 9, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 6 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein the registration information filled in by said user at least comprises age, gender, nationality, [], and interests; and ways of language learning at least comprise textual communication or verbal communication (at least at [0025], wherein this information is input by the user and in Figure 9, etc. wherein verbal or textual communication is possible).
Gerding et al. is arguably silent on the user inputting their occupation into the profile, but Wen et al. teaches [a foreign language conversation matcher]: wherein the registration information filled in by said user at least comprises age, gender, [], occupation, and interests (at least at ¶ [0023]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to disclose their occupation for partner pairing, as taught by Wen et al., for the purpose of increasing the amount of information used in pairing for the benefit of increasing the likelihood that compatible partners are paired. 
In re Claim 15, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 11 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein the registration information filled in by said user at least comprises age, gender, nationality, [], and interests; and ways of language learning at least comprise textual communication or verbal communication (at least at [0025], wherein this information is input by the user and in Figure 9, etc. wherein verbal or textual communication is possible).
Gerding et al. is arguably silent on the user inputting their occupation into the profile, but Wen et al. teaches [a foreign language conversation matcher]: wherein the registration information filled in by said user at least comprises age, gender, [], occupation, and interests (at least at ¶ [0023]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to disclose their occupation for partner pairing, as taught by Wen et al., for the purpose of increasing the amount of information used in pairing for the benefit of increasing the likelihood that compatible partners are paired. 
In re Claim 19, the previous combination of Gerding et al, Boyd et al., Masaoka, and Min as applied to claim 12 discloses the claimed invention as shown above. Gerding et al. further discloses: wherein the registration information filled in by said user at least comprises age, gender, nationality, [], and interests; and ways of language learning at least comprise textual communication or verbal communication (at least at [0025], wherein this information is input by the user and in Figure 9, etc. wherein verbal or textual communication is possible).
Gerding et al. is arguably silent on the user inputting their occupation into the profile, but Wen et al. teaches [a foreign language conversation matcher]: wherein the registration information filled in by said user at least comprises age, gender, [], occupation, and interests (at least at ¶ [0023]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gerding et al. to disclose their occupation for partner pairing, as taught by Wen et al., for the purpose of increasing the amount of information used in pairing for the benefit of increasing the likelihood that compatible partners are paired. 
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 See US Pat. 6,302,695 B1 at Col. 11-12, etc.
        3 See US Pat. 6,302,695 B1 at Col. 11-12, etc.
        4 See US Pat. 6,302,695 B1 at Col. 11-12, etc.